Citation Nr: 1761036	
Decision Date: 12/29/17    Archive Date: 01/02/18

DOCKET NO. 14-11 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death. 


REPRESENTATION

Appellant represented by:	Jeffrey Bunten


WITNESS AT HEARING ON APPEAL

The Appellant




ATTORNEY FOR THE BOARD

E. Jones III, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from June 1968 to November 1977, including service in the Republic of Vietnam. He was awarded the Combat Infantryman Badge. He died in November 2011. The appellant is his surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2012 rating decision of the Milwaukee, Wisconsin, Regional Office (RO) of the Department of Veterans Affairs (VA). Jurisdiction over the case has since been transferred to the St. Louis, Missouri, RO.

In July 2017, the appellant testified at the RO before a Veterans Law Judge. A transcript of this hearing is of record. 


FINDINGS OF FACT

1. The Veteran died in November 2011. His death certificate lists the immediate cause of death as sepsis, underlying causes as small bowel necrosis and small bowel volvulus, and diabetes mellitus as a significant condition contributing to death. 

2. At the time of his death, the Veteran was service-connected for post-traumatic stress disorder (PTSD), diabetes mellitus, peripheral neuropathy of the bilateral lower extremities, mild renal dysfunction due to diabetes, and hearing loss.

3. The evidence is in relative equipoise as to whether diabetes mellitus and PTSD substantially contributed to the Veteran's death.


CONCLUSION OF LAW

The Veteran's death was caused by, or substantially or materially contributed to, by an event, injury, or disease incurred in or aggravated by active service. 38 U.S.C. §§ 1110, 1310, 5107 (2012); 38 C.F.R. §§ 3.5, 3.102, 3.159, 3.312 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). 

As the Board is granting the claim for service connection for the Veteran's cause of death, this claim is substantiated and there are no further actions necessary on the part of VA to notify or assist. Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C. § 5103A (a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim").

II. Service Connection for Cause of Death

The appellant asserts that the Veteran's death should be service-connected because diabetes mellitus and PTSD-disabilities for which the Veteran was service-connected-were factors contributing to his death. In particular, the appellant contends that PTSD caused the Veteran to engage in an alternating cycle of several days of fasting followed by a day or two of binge eating, which in turn caused diabetic complications and bowel problems that led to the Veteran's death.

VA death benefits are payable to the surviving spouse of a veteran if the veteran died from a service-connected disability. 38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.5, 3.312. In order to establish service connection for the cause of a veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributing cause of death. 38 C.F.R. § 3.312. For a service-connected disability to be a contributing cause, it must have substantially or materially contributed to a veteran's death; it is not sufficient to show that it casually shared in producing death, but rather there must be a causal connection. 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312 (b),(c).

The Board must assess the credibility and weight of evidence. Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997). A veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. 38 C.F.R. § 3.102. When a veteran seeks benefits and the evidence is in relative equipoise, the veteran prevails. Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. Alemany v. Brown, 9 Vet. App. 518 (1996).

As noted above, the Veteran's death certificate lists the immediate cause of death as sepsis, with underlying causes as small bowel necrosis and small bowel volvulus, and diabetes mellitus as a significant condition contributing to death.

The August 2012 VA examiner opined that diabetes mellitus did not contribute to the development of the Veteran's volvulus or cause significant difficulties in post-surgical management prior to the Veteran's death. In March 2014, a VA medical reviewer agreed with the August 2012 examiner, stating that fluctuating eating patterns would have contributed to irritable bowel syndrome and chronic constipation but would not have caused the volvulus, and that marked elevation in blood glucose prior to the Veteran's death as a result rather than a cause of sepsis.

In contrast to these opinions, a reviewing RN wrote in July 2013 that diabetes and PTSD "most definitely" contributed substantially to the Veteran's death. She based her assessment on a review of the Veteran's medical records and a number of peer-reviewed studies showing causal relationships between diabetes and volvulus, PTSD and volvulus, and diabetes and sepsis.

In October 2012, a therapist who had treated the Veteran described periods of several days at a time in which the Veteran feared initiating a bowel movement, based on fears during service of being attacked by the enemy while voiding his bowels. The therapist pointed to a documented relationship between intestinal volvulus and cycles of eating and fasting in countries where widely celebrated religious holidays require these cycles.

In weighing these opinions from competent medical sources, the Board notes that both the July 2013 and March 2014 reviewers studied the medical record and cited to medical studies to support their conclusions. However, the July 2013 reviewer provided more in-depth analysis, citing to numerous medical studies for each of several causal relationships, any one of which would establish a service-connected disability as a significant condition contributing to the Veteran's death.

Considering the totality of the record, including the medical opinions discussed above, the Board finds the evidence to be at least in relative equipoise. As such, the benefit of the doubt is afforded the Veteran, and service connection for his cause of death is granted.







ORDER

Service connection for the cause of the Veteran's death is granted.



____________________________________________
H. SEESEL 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


